JANVIER, Judge.
Plaintiff, Nulite, Inc., is engaged in the sale of electrical equipment and fixtures. Defendant, George J. Mariano, is an electrical contractor. Mariano entered into a contract with Joseph Cerise for! the installation of electric wiring in a building which Cerise was having erected. The plans contemplated the installation of a large attic fan. The record does not show definitely whether that contract contemplated that the fan would be supplied by Mariano-, the contractor, or whether it would be paid for by the owner, Cerise.
Mariano had been making purchases from .plaintiff, having an open account with that corporation. He called at the establishment of plaintiff, selected an attic fan and ordered it delivered at the building which was being erected for Cerise and in which Mariano was doing the electrical work. The fan has not been paid for and plaintiff sued Mariano, the' contractor, for its purchase price.
Mariano denied liability, contending that when he purchased the fan he advised plaintiff that it was being purchased for Cerise and that he, Mariano, was merely acting as agent for Cerise.
Plaintiff corporation denies that Mariano said that he was acting as agent off Cerise and maintains that when Mariano purchased the fan he made río statement which would indicate that he was not purchasing it as contractor to be installed under a contract which he was executing.
There was judgment for plaintiff as prayed for and defendant, Mariano, has appealed. *
Though counsel has been rather successful-in clouding the issue by the introduction of much totally irrelevant evidence, it is made' quite clear that Mariano at no time made any statement which would indicate that in purchasing the fan he was acting for Cerise. Cerise denies it categorically.
Electrical contractors who purchase equipment for installation obtain wholesale prices which are substantially less thárí the retail prices which are paid where the sales are made directly to the .owners of property in which the. work is being done, It is shown that this fan was sold at the wholesale price which would be the price made to the contractor; The record shows also that defendant has been billed for the fan on several occasions and at no time did, he protest, but that, on the contrary, one time he agreed to make payments at the rate of $10 per month which,he did not do. The judgment against him is obviously correct.
Accordirigly the judgment appealed from is' affirmed at the cost of appellant.
Affirmed.